DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f), because the claim limitations either (1) use the word “means” or (2) use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. infra (italics and underlining added):
“abrasive members”;
“extracting means”;
“recovery box”;
“drying means”;
“drying box”; and
“dividing portion”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Abrasive members
The structural features for the abrasive members appear to be disclosed in the Specification. (Spec. 9, first full paragraph; see also FIG. 1 (showing abrasive members 404b).)
Extracting means
The structural features for the extracting means appear to be disclosed in the Specification. (Spec. 11, et seq.; see also FIG. 1 (showing extracting means 3).)
Recovery box
The structural features for the recovery box appear to be disclosed in the Specification. (Spec. 24, first full paragraph; see also
Drying means
The structural features for the drying means appear to be disclosed in the Specification. (Spec. 19–20; see also FIG. 1 (showing drying means 6).)
Drying box
The structural features for the drying box appear to be disclosed in the Specification. (Spec. 19–20, first full paragraph; see also FIGs. 1, 3 (showing drying box 60).)
Dividing portion
The structural features for the dividing portion appear to be disclosed in the Specification. (Spec., paragraph bridging 22–23; see also FIG. 1 (showing dividing portion 607).)
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “A sludge drying apparatus for recovering a sludge having a water content from waste fluid”. Respectfully, this language appears to be indefinite because it is unclear what subject matter Applicant regards as the invention. For example, in one interpretation the instant limitation appears to convey that the sludge is derived from waste fluid and has a water content. In another interpretation, the instant limitation appears to convey that the sludge has a water content, the water content per se being from (i.e., derived from) the waste fluid.
The instant claim also appears to recite process steps in the last paragraph of claim 1. Put another way, the last paragraph of claim 1 appears to refer to method steps of using the apparatus of claim 1. According to MPEP § 2173.05(p)(II), “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph” (citations omitted). With this holding in mind, it is respectfully submitted that the instant paragraph renders the instant claim indefinite.
In view of the foregoing, claim 1 appears to be indefinite. In connection with this determination, the dependent claims 2–7 are also rejected under 35 U.S.C. 112(b): based on their dependence from an indefinite claim.
Response to Remarks2
Based on the claim amendments and filed terminal disclaimer (collectively), the double patenting rejections and previous rejections under 35 U.S.C. § 112 have supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed November 7, 2019 (“Spec.”)
        2 Remarks filed September 10, 2021.